 

Exhibit 10.6

 

FIRST AMENDMENT TO 8.5% CONVERTIBLE REDEEMABLE NOTE DUE APRIL 24, 2018

 

 

This FIRST AMENDMENT TO 8.5% CONVERTIBLE REDEEMABLE NOTE (“First Amendment”’) is
entered into by and between JERRICK MEDIA HOLDINGS, INC., a Nevada corporation
(the “Borrower”), and DIAMOND ROCK, LLC., a New York limited liability, (the
“Lender”). Borrower and Lender are sometimes individually referred to in this
First Amendment as “Party” and collectively as “Parties”. This First Amendment
shall be effective on the first date on which it is signed by both of the
Parties (“Effective Date”).

 

RECITALS

 

A.         The Parties previously entered into that certain 8.5% Convertible
Redeemable Note Agreement on or around July 24, 2017 (the “Note Agreement”) (the
8.5% Convertible Redeemable Note referred to as the “Note”).

 

B.          The Parties now desire to amend the 8.5% Convertible Redeemable Note
Agreement as set forth in this First Amendment.

 

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH IN THIS FIRST
AMENDMENT AND OTHER VALUABLE CONSIDERATION, THE PARTIES AGREE AS FOLLOWS:

 

1.Amendments.

 

1.1 Section 4(c) of the 8.5% Convertible Redeemable Note Agreement is hereby
amended to read as follows: The Company may redeem this Note by paying to the
Lender an amount as follows: (i) if the redemption of the Note is on or prior to
September 13, 2017, then for an amount equal to 117.5% of the face amount of
this Note along with any interest that has accrued during that period or (ii) if
the redemption of this Note after September 13, 2017 but less than the 180th day
of this Note, then for an amount equal to 150% of the unpaid principal amount of
this Note along with any accrued interest (the day of such a redemption if and
when it occurs, the “Redemption Date”). In the event the Company redeems the
Note on or prior to September 13, 2017, the Company will offer to repurchase, on
the Redemption Date, the shares the Lender received as additional consideration
for the purchase of the Note pursuant to Section 4(e) of the Securities Purchase
Agreement (the “Consideration Shares”) at a price of $0.14079 per share, which
represents the volume weighted average closing price for the five trading day
period from August 31, 2017 through September 7, 2017 (the “Share Repurchase”).
The Lender is under no obligation to sell the Consideration Shares pursuant to
the Share Repurchase offer, and the Share Repurchase offer will expire at 5:00
pm (Eastern Time) on the Redemption Date. The Lender should notify the Borrower
in writing delivered by overnight mail, email or facsimile transmission if it
chooses to accept the Share Repurchase offer. Funds for the accrued interest,
Note Redemption and Share Repurchase (if lender chooses to accept the Share
Repurchase offer) will be paid to the Lender in a single wire transfer (per
Lender’s wiring instruction included herein on Exhibit A) within 24 hours. This
Note may not be redeemed after 180 days.

 

 Page 1 of 4 

 

 

Funds due Lender in the event the Company redeems the Note on or before
September 13, 2017:

 

Redemption Date: 

Note

Redemption

  

Accrued

Interest

  

Total

Without

Share

Repurchase

  

Share

Repurchase

  

Total

With

Share

Repurchase

  September 11, 2017  $58,750.00   $578.47   $59,328.47   $3,519.75  
$62,848.22  September 12, 2017  $58,750.00   $590.28   $59,340.28   $3,519.75  
$62,860.03  September 13, 2017  $58,750.00   $602.08   $59,352.08   $3,519.75  
$62,871.83 

 

2              Incorporation of Recitals. The Recitals set forth above,
including the defined terms therein, are true and correct and are hereby
incorporated in this First Amendment by this reference as if restated in full.

 

3             Defined Terms. All initially-capitalized terms used in this First
Amendment and not otherwise defined herein shall have the meaning ascribed to
them, respectively, in the 8.5% Convertible Redeemable Note Agreement, unless
otherwise expressly provided in this First Amendment.

 

4             No Other Amendments. Except as modified by this First Amendment,
the 8.5% Convertible Redeemable Note Agreement remains binding on the Parties in
full force and effect according to its terms.

 

5             Incorporation of First Amendment. From and after the Effective
Date of this First Amendment, wherever the term “8.5% Convertible Redeemable
Note Agreement” or “Agreement” appears in the 8.5% Convertible Redeemable Note
Agreement, it shall be read and understood to mean the 8.5% Convertible
Redeemable Note Agreement as amended by this First Amendment.

  

*** Signature Page Follows ***

 

 Page 2 of 4 

 

 

IN WITNESS WHEREOF, DiamondRock LLC and Jerrick Media Holdings, Inc. have
executed this First Amendment as of the date written below:

 



JERRICK MEDIA HOLDINGS, INC.           By: /s/ Jeremy Frommer   Date: September
8, 2017   Jeremy Frommer, Chief Executive Officer           DIAMONDROCK LLC    
        By: /s/ Neil Rock   Date: September 8, 2017   Neil Rock, President    

  

 Page 3 of 4 

 

 

EXHIBIT A

 

 

Page 4 of 4



 

 